DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.

Allowable Subject Matter
Claims 1, 3, and 7 – 9 are allowed.

Election/Restrictions
Claims 1, 3, 7, and 9 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 5/1/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/1/2019 is partially withdrawn. Claim 8, directed to the device as claimed in claim 1, wherein the knob region is formed in a dented structure dented concavely on an upper panel of the main body, wherein the lower surface of the knob is formed in a raised structure so as to correspond to the dented structure, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 10 – 13, directed to a method for adjusting a temperature of a heater of an induction device, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Garvey on 6/17/2021. 
The application has been amended as follows: 
Claim 1, line 3: replace “a hall sensor arranged on a knob region” with “a hall sensor arranged on the knob region”.
Claims 10 – 13: Canceled.

Claim Interpretation
The claimed first touch sensitivity and second touch sensitivity are each being interpreted as a sensitivity value that results in a touch sensor sensing a touch. That is, this interpretation excludes an interpretation that either the first touch sensitivity or the second touch sensitivity could be a sensitivity that would result in a touch sensor being insensitive to (not responding to) a touch.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach, disclose, or otherwise suggest an induction device comprising: a main body comprising a heater, a first magnetic substance arranged at a lower side of a knob region, and a hall sensor arranged on a knob region provided on one surface of the main body; a knob configured to be attachable to or detachable from the knob region, the knob comprising a protruding part formed at a lower side of the knob and a 
The previously-cited Sitarski reference (US 2012/0313767) discloses that a controller selects a first touch sensitivity when an ungloved hand touches a touch screen, and selects a second touch sensitivity when a gloved hand touches the touch screen. In the claimed invention, however, a touch sensitivity is selected depending on whether a knob is attached or not attached.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./             Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761